United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1960
                                   ___________

Stanley Johnson,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri
Vince Vaughn; Cal Hall; John Szuba; *
Lt. Willis; C.O. Jett; C.O. Walker; C.O. *     [UNPUBLISHED]
Jackson; Nurse Watson; Lt. Meacham; *
Lt. Morgan; C.O. Cruise; C.O.            *
Clemmons,                                *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: December 6, 2001

                              Filed: April 1, 2002
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Stanley Johnson appeals from the final judgment entered in
the District Court1 for the Eastern District of Missouri after a jury trial in his 42
U.S.C. § 1983 action, in which he claimed that defendants--twelve employees of the

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
St. Louis County Jail--used excessive force in restraining him and were deliberately
indifferent to his serious medical needs and to conditions that were cruel and unusual
and posed a health risk. The jury found for Johnson and awarded nominal damages
against defendant Superintendent Vince Vaughn on the health-risk count, and
otherwise found for defendants. For reversal, Johnson argues the jury’s verdicts for
defendants were not supported by the evidence and the damages award was
insufficient. For the reasons discussed below, we affirm the judgment of the district
court.

        Because Johnson did not move for judgment as a matter of law or for a new
trial after the jury delivered its verdicts and awarded damages, we review Johnson’s
challenges for plain error only. See Loehr v. Walton, 242 F.3d 834, 837 (8th Cir.
2001) (damages award); Williams v. City of Kansas City, 223 F.3d 749, 752-53 (8th
Cir. 2000) (jury verdict). We find none.

       The jurors could have concluded that defendants did not use excessive force
in restraining Johnson to his bunk, given defendant Lieutenant Henry Willis’s
testimony that he did not hit Johnson and defendant Corrections Officer Paul Jett’s
testimony that the officers used minimal force to restrain the aggressive Johnson. See
Morse v. Southern Union Co., 174 F.3d 917, 922-23 (8th Cir. 1999) (on appeal from
jury verdict, this court’s review does not include assessment of credibility of
witnesses). The jurors also could have concluded that defendants were not
deliberately indifferent to Johnson’s serious medical needs, because the medical
records showed that he received treatment on his injured hand the day after it was
caught in the cell door and that nurses routinely checked and loosened his restraints.
Cf. Logan v. Clarke, 119 F.3d 647, 649-50 (8th Cir. 1997) (prison doctors were not
deliberately indifferent because they treated prisoner on numerous occasions and
offered him sensible medication and treatment). As to the health-risk count, the
jurors could have concluded that Superintendent Vaughn, who admittedly gave the
orders to have Johnson restrained, was the only culpable defendant. See Seltzer-Bey

                                         -2-
v. Delo, 66 F.3d 961, 963-64 (8th Cir. 1995) (for conditions of confinement to violate
Eighth Amendment, inmate must show alleged deprivations denied him minimal
civilized measure of life’s necessities and defendants were deliberately indifferent to
excessive risk to his health or safety).

       As for the damages award, we conclude that the award was not a plain
injustice. See Sanders v. Brewer, 972 F.2d 920, 921-23 (8th Cir. 1992) ($1
compensatory damage award to inmate who was beaten by other inmates and suffered
broken jaw was troubling but not plain injustice).

      Accordingly, we affirm. We deny Johnson’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-